Case 18-36902 Document 55 Filed in TXSB on 04/30/19 Page 1 of 5

B10 (Supplement 2) (12/11)

UNITED STATES BANKRUPTCY COURT

SOUTHERN
in re ERIC ALLEN RASBERRY ERIC A RASBERRY , TORI LEIGH Case No. 18-36902
RASBERRY TORI L RASBERRY
Debtor Chapter 13

Notice of Postpetition Mortgage Fees, Expenses, and Charges

 

If you hold a claim secured by a security interest in the debtor's principal residence, you must use this form to give notice of any
postpetition fees, expenses, and charges that you assert are recoverable against the debtor or against the debtor’s principal
residence. File this form as a supplemental to your proof of claim. See Bankruptcy Rule 3002.1.

DEUTSCHE BANK NATIONAL TRUST COMPANY,
AS TRUSTEE FOR AMERIQUEST MORTGAGE
SECURITIES INC., QUEST TRUST 2005-X2, ASSET
Name of creditor: _ BACKED CERTIFICATES, SERIES 2005-X2 Court claim no. (if known): _ 6-1

 

Last four digits of any number you use to
identify the debtor’s account: XXXxXxXx4681

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

— No
C1 Yes. Date of the last notice: / /

Part 1: Itemize Postpetition Fees, Expenses, and Charges

itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do
not include any escrow account disbursements or any amounts previously itemized in a notice filed in this case or
ruled on by the bankruptcy court.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Late Charges (1)

2. Non-sufficient funds (NSF) fees (2)

3. Attorney Fees 12/18/18 @ $150.00 (3) _ $150.00
4, Filing fees and court costs (4)

01/14/19 @ $500.00

5.  Bankruptcy/Proof of claim fees 01/14/19 @ $250.00 (5) $750.00
6.  Appraisal/Broker’s price opinion fess (6)

7. Property inspection fees (7)

8. Tax Advances (non-escrow) (8)

9, Insurance advances (non-escrow) (9)

10. Property preservation expenses. Specify: (10)

11. Other. Specify: (11)

12, Other. Specify: (12)

13. Other. Specify: (13)

14, Other. Specify: (14)

 

 

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322(b)(5) and Bankruptcy Rule 3001.1.
Case 18-36902 Document 55 Filed in TXSB on 04/30/19 Page 2 of 5

 

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.

Check the appropriate box.

(1 1am the creditor
(1 | am the creditor's authorized agent. (Attach copy of power of attorney, if any.)

| declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

 

 

 

X = /s/ Cristina Platon Camarata Date 4/30/19
Signature
Print: Cristina Platon Camarata Title Attorney for Ocwen
First Name Middie Name Last Name

Company —_Codilis & Moody, P.C.

 

Address 400 N. Sam Houston Pkwy E, Suite 900A

 

 

Number Street
Houston TX 77060
City State ZIP Code

Telephone number: (281) 925-5200 email: Cristina.Camarata@tx.cslegal.com

 

 

 

 
Case 18-36902 Document 55 Filed in TXSB on 04/30/19 Page 3 of 5

CERTIFICATE OF SERVICE

I hereby certify that on April 30, 2019 a true and correct copy of the above and foregoing Notice of
Postpetition Mortgage Fees, Expenses, and Charges shall be served via electronic means, if available,
otherwise by regular, first class mail on May 1, 2019 to the following parties at the addresses indicated by
deposit in the United States Mail, first class postage prepaid.

ERIC ALLEN RASBERRY Eric A Rasberry
TORI LEIGH RASBERRY Tori L Rasberry
10402 CANTERRA CT.

HOUSTON, TX 77095

DEBTOR

ELOISE A GUZMAN

8225 GULF FREEWAY
HOUSTON, TX 77017
ATTORNEY FOR DEBTOR

DAVID G, PEAKE

9660 HILLCROFT, SUITE 430
HOUSTON, TX 77096-3856
CHAPTER 13 TRUSTEE

Codilis & Moody, P.C.

By: /s/ Cristina Platon Camarata

400 N. Sam Houston Pkwy E, Suite 900A
Houston, TX 77060

ATTORNEYS FOR SECURED CREDITOR
Case 18-36902 Document 55

   

invoice

 

invoice Submitted By:

CODILIS AND STAWIARSK] HOUSTON TX OFFICE -
CODILIS AND STAWIARSK] HOUSTON TX OFFICE
650

N. Sam Houston Pkwy. E. SUITE 450

HOUSTON TX 77060

281-925-5243

invoice Submitted To:
Ocwen Loan Servicing,
1661 Worthington Rd. Sulte 100,

West Palm Beach, FL 33409

561-682-8000

Filed in TXSB on 04/30/19 Page 4 of 5

> DATE: 12/21/2018

 

Order }
Order #: :
Order Date: 12/10/2018

Order Type: Reorganization Plan

Property Address: 10402 Canterra Ct, Houston, TX 77095

 
 

Payment Information:

Confirmation ‘iim

Method: ACH

Payment Date: 01/08/2013

 

LINE?  EXPENSECODE CATEGORYCODE DESCRIPTION SERVICE DATE AMOUNT
1 FB42 FB4212 Review of Plan and Notice of soy gioq4g $150.00

Appearance-(Rec from Brwr)

 

Total: $150.00

 

invoice management powered by: od vend ly”

 

semen
Altigource

4/29/2019 C8:28:34 UTC Status: Approved
Case 18-36902 Document 55 Filed in TXSB on 04/30/19 Page 5 of 5

   

invoice # INVOICE DATE: 01/16/2018

“skesesmesrearenaceenas

 

 

invoice Submitted By: Order information:

CODILIS AND STAWIARSKI HOUSTON TX OFFICE - Order #

copluis AND STAWIARSKI HOUSTON TX OFFICE Ore c ba e O19 7

N. Sam Houston Pkwy. E. SUITE 450 Loan #:

HOUSTON TX 77060 Property Address: 10402 Canterra Ct, Houston, TX 77098

287-925-5243

Vendor 1 +

 

 

 

Invoice Submitted To: Payment Information:
cwen Loan Servicing, Confirmation ‘iia
1661 Worthington Rd. Suite 100, Method: ACH
West Paim Beach, FL 33409 Payment Date: 02/13/2019
561-682-8000
LINE ¢ EXPENSE CODE CATEGORY CODE SESCRIPTION SERVICE DATE AMOUNT
‘ FB42 FB4201 honBorows) 01/14/2019 $500.00
2 FB42 FB4226 (Resovarable from Borrower) 01/14/2019 $250.00
Total: $750.00

 

 

Atty Fee - Proof of Claim Fee for preparing and filing a
Proof of Claim - Recoverable Attorney Fee for Bankruptcy
Fee for completing the Courts required POC 410 from
(transaction history) - Recoverable As per POCF 01-14-
2019 As per BKFBHA 01-15-2019

 

 

 

 

een

invoice management powered by: *# vendorly” cio curds 04299019 c0:2824 7 Sate Apo

Case Number:18-36902
AITNO: Deutsche Bank National Trust Company, as Trustee for Ameriquest Mortgage Securities Inc., Quest Trust 2005-X2,

Asset Backed Certificates, Series 2005-X2
